Nationwide Life Insurance Company of America: ·Nationwide Provident VA Separate Account 1 Prospectus supplement dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Your prospectus offers the following portfolios as investment options under your policy.Effective May 1, 2008, these portfolios changed names as indicated below: Old Name New Name Nationwide Variable Insurance Trust: Nationwide Multi-Manager(SM) NVIT Small Cap Value Fund-Class IV Nationwide Variable Insurance Trust: NVIT Multi-Manager(SM) Small Cap Value Fund-Class IV Nationwide Variable Insurance Trust: Nationwide Multi-Manager(SM) NVIT Small Company Fund-Class IV Nationwide Variable Insurance Trust: NVIT Multi-Manager(SM) Small Company Fund-Class IV Nationwide Variable Insurance Trust: Nationwide NVIT Government Bond Fund-Class IV Nationwide Variable Insurance Trust: NVIT Government Bond Fund-Class IV Nationwide Variable Insurance Trust: Nationwide NVIT Growth Fund-Class IV Nationwide Variable Insurance Trust: NVIT Growth Fund-Class IV Nationwide Variable Insurance Trust: Nationwide NVIT Mid Cap Growth Fund-Class IV Nationwide Variable Insurance Trust: NVIT Mid Cap Growth Fund-Class IV Nationwide Variable Insurance Trust: Nationwide NVIT Money Market Fund-Class IV Nationwide Variable Insurance Trust: NVIT Money Market Fund-Class IV Nationwide Variable Insurance Trust: NVIT International Value Fund-Class IV Nationwide Variable Insurance Trust: NVIT Multi-Manager International Value Fund-Class IV 2. The following portfolios are only available in policies for which good order applications were received before May 1, 2008: · Dreyfus Socially Responsible Growth Fund, Inc.: Initial Shares · Fidelity Variable Insurance Products Fund - VIP Contrafund® Portfolio: Initial Class · Van Eck Worldwide Insurance Trust - Worldwide Emerging Markets Fund: Initial Class · Wells Fargo Advantage Variable Trust - Wells Fargo Advantage VT Discovery Fund · Wells Fargo Advantage Variable Trust - Wells Fargo Advantage VT Opportunity Fund - Investor Class 3.The “Legal Proceedings” section of your prospectus is replaced with the following: NLICA is a party to litigation and arbitration proceedings in the ordinary course of its business.It is often not possible to determine the ultimate outcome of the pending investigations and legal proceedings or to provide reasonable ranges of potential losses with any degree of certainty.Some matters, including certain of those referred to below, are in very preliminary stages, and NLICA does not have sufficient information to make an assessment of the plaintiffs’ claims for liability or damages.In some of the cases seeking to be certified as class actions, the court has not yet decided whether a class will be certified or (in the event of certification) the size of the class and class period.In many of the cases, the plaintiffs are seeking undefined amounts of damages or other relief, including punitive damages and equitable remedies, which are difficult to quantify and cannot be defined based on the information currently available.NLICA does not believe, based on information currently known by management, that the outcomes of such pending investigations and legal proceedings are likely to have a material adverse effect on NLICA’s consolidated financial position.However, given the large and/or indeterminate amounts sought in certain of these matters and inherent unpredictability of litigation, it is possible that an adverse outcome in certain matters could have a material adverse effect on NLICA’s consolidated financial results in a particular quarterly or annual period. In recent years, life insurance companies have been named as defendants in lawsuits, including class action lawsuits relating to life insurance and annuity pricing and sales practices.A number of these lawsuits have resulted in substantial jury awards or settlements against life insurers other than NLICA. The financial services industry, including mutual fund, variable annuity, retirement plan, life insurance and distribution companies, has also been the subject of increasing scrutiny by regulators, legislators and the media over the past few years.Numerous regulatory agencies, including the SEC, the Financial Industry Regulatory Authority and the New York State Attorney General, have commenced industry-wide investigations regarding late trading and market timing in connection with mutual funds and variable insurance contracts, and have commenced enforcement actions against some mutual fund and life insurance companies on those issues.NLICA has been contacted by or received subpoenas from the SEC and the New York State Attorney General, who are investigating market timing in certain mutual funds offered in insurance products sponsored by NLICA.NLICA has cooperated with these investigations.Information requests from the New York State Attorney General and the SEC with respect to investigations into late trading and market timing were last responded to by NLICA and its affiliates in December 2003 and June 2005, respectively, and no further information requests have been received with respect to these matters. In addition, state and federal regulators and other governmental bodies have commenced investigations, proceedings or inquiries relating to compensation and bidding arrangements and possible anti-competitive activities between insurance producers and brokers and issuers of insurance products, and unsuitable sales and replacements by producers on behalf of the issuer.Also under investigation are compensation and revenue sharing arrangements between the issuers of variable insurance contracts and mutual funds or their affiliates, fee arrangements in retirement plans, the use of side agreements and finite reinsurance agreements, funding agreements issued to back medium-term note (MTN) programs, recordkeeping and retention compliance by broker/dealers, and supervision of former registered representatives.Related investigations, proceedings or inquiries may be commenced in the future.NLICA and/or its affiliates have been contacted by or received subpoenas from state and federal regulatory agencies and other governmental bodies, state securities law regulators and state attorneys general for information relating to certain of these investigations, including those relating to compensation, revenue sharing and bidding arrangements, anti-competitive activities, unsuitable sales or replacement practices, fee arrangements in retirement plans, the use of side agreements and finite reinsurance agreements, and funding agreements backing the Nationwide Life Insurance Company MTN program.NLICA is cooperating with regulators in connection with these inquiries and will cooperate with Nationwide Mutual Insurance Company (NMIC) in responding to these inquiries to the extent that any inquiries encompass NMIC’s operations. These proceedings are expected to continue in the future and could result in legal precedents and new industry-wide legislation, rules and regulations that could significantly affect the financial services industry, including mutual fund, retirement plan, life insurance and annuity companies.These proceedings also could affect the outcome of one or more of NLICA’s litigation matters. On October 9, 2003, NLICA was named as one of twenty-six defendants in a lawsuit filed in the United States District Court for the Middle District of Pennsylvania entitled Steven L. Flood, Luzerne County Controller and the Luzerne County Retirement Board on behalf of the Luzerne County Employee Retirement System v. Thomas A. Makowski, Esq., et al.NLICA is a defendant as the successor in interest to Provident Mutual Life Insurance Company, which is alleged to have entered into four agreements to manage assets and investments of the Luzerne County Employee Retirement System (the Plan).In their complaint, the plaintiffs alleged that NLICA aided and abetted certain other defendants in breaching their fiduciary duties to the Plan.The plaintiffs also alleged that NLICA violated the Federal Racketeer Influenced and Corrupt Organizations Act by engaging in and conspiring to engage in an improper scheme to mismanage funds in order to collect excessive fees and commissions and that NLICA was unjustly enriched by the allegedly excessive fees and commissions.The complaint seeks treble compensatory damages, punitive damages, a full accounting, imposition of a constructive trust on all funds paid by the Plan to all defendants, pre- and post-judgment interest, and costs and disbursements, including attorneys’ fees.On November 27, 2007, the court granted NLICA’s motion for summary judgment and dismissed all of the federal claims with prejudice. The court declined to exercise jurisdiction over the state claims and dismissed those without prejudice.The plaintiffs have elected not to appeal the court’s decision. There can be no assurance that any such litigation or regulatory actions will not have a material adverse effect on NLICA in the future. The general distributor, 1717 is not engaged in any such litigation of any material nature.
